BELCHER, Commissioner.
Appellant was, convicted -for. the subse-queñt offense of -driving ■ a- motor vehicle upon a public highway while intoxicated, and his punishment was assessed at one year in the penitentiary. ,
The record is before us without a statement of facts or bills of exception.
It is observed that the indictment charged the appellant with the subsequent offense of operating a motor vehicle upon a public highway while intoxicated, and the verdict of the jury found him guilty as charged. The judgment and sentence recite that the appellant was adjudged to be guilty of “Drunk Driving — Second Offense.” The judgment and sentence are here reformed to show that the conviction was had for the subsequent offense of operating á motor vehicle upon a public highway while intoxicated.
As so reformed, the judgment of the trial court is affirmed.
Opinion approved by the court